Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT, dated as of November 10, 2008 (this “Agreement”),
is by and among Henkel AG & Co. KGaA, organized under the laws of the Federal
Republic of Germany (“Henkel KGaA”), Henkel Corporation, a Delaware corporation
(“Henkel Corp.,” and, together with Henkel KGaA, the “Selling Stockholders”),
and Ecolab Inc., a Delaware corporation (the “Company”).

 

WHEREAS, at the request of the Selling Stockholders, the Company proposes to
file a Registration Statement on Form S-3 with the Securities and Exchange
Commission (the “Registration Statement”) with respect to the offer and sale by
the Selling Stockholders of up to 72,692,552 shares of common stock, par value
$1.00 per share, of the Company (the “Common Stock”) (less any shares to be
purchased under this Agreement);

 

WHEREAS, the Selling Stockholders propose to enter into an Underwriting
Agreement (the “First Underwriting Agreement”) among certain underwriters to be
named therein (the “First Underwriters”), the Company and themselves whereby the
Selling Stockholders will sell some or all of their shares of Common Stock (the
“First Underwritten Shares”) in a public offering (the “First Offering”);

 

WHEREAS, in the event that the Selling Stockholders do not sell all of their
shares of Common Stock in connection with the First Offering, the Selling
Stockholders may enter into a second Underwriting Agreement (the “Second
Underwriting Agreement”) among certain underwriters to be named therein (the
“Second Underwriters”), the Company and themselves whereby the Selling
Stockholders will sell some or all of their remaining shares of Common Stock
(the “Second Underwritten Shares”) in a second public offering (the “Second
Offering,” and, together with the First Offering, the “Offerings”);

 

WHEREAS, simultaneously with the execution of this Agreement, the Company and
Henkel KGaA have executed an amendment to that certain Second Amended and
Restated Stockholder’s Agreement, dated as of November 30, 2001, between the
Company and Henkel KGaA (the “Amendment,” and as so amended, the “Amended
Stockholder’s Agreement”); and

 

WHEREAS, upon the terms and subject to the conditions of this Agreement, the
Selling Stockholders desire to sell, and the Company desires to purchase, shares
of Common Stock owned by the Selling Stockholders.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and covenants contained in this Agreement and the Amendment, the
Company and the Selling Stockholders hereby agree as follows:

 

ARTICLE I

 

purchase and sale of COMMON STOCK

 

Section 1.01                                Purchase and Sale.  Subject to the
terms and conditions of this Agreement, the Company shall purchase from the
Selling Stockholders, and the Selling Stockholders shall sell to the Company,
shares of Common Stock (collectively, the “Repurchase Shares”).

 

(a)           First Offering.

 

(i)    Number of Shares.  The number of shares of Common Stock (rounded to the
nearest whole share) (the “First Purchased Shares”) to be purchased by the
Company from the Selling Stockholders upon completion of the First Offering,
including the closing of any over-allotment option pursuant to the First
Underwriting Agreement (the “First Offering Closing”), shall be equal to the
quotient obtained by dividing (x) the sum of (A) the First Purchase Price (as
defined below), (B) $40,000,000 and (C) $50,000 for each $1,000,000, if any, by
which the First Purchase Price exceeds $300,000,000, up to a total excess of
$200,000,000, by (y) the price per share at which the First Underwriters
purchase the First Underwritten Shares from the Selling Stockholders pursuant to
the First Underwriting Agreement (including any discretionary fees or discounts)
(the “First Price Per Share”).  The Company shall have the right to designate a
First Purchase Price in excess of $500,000,000, provided that in no event shall
the Company so designate a First Purchase Price in excess of $500,000,000 if the
result would be that the Selling Stockholders are unable to sell at least
43,700,000 shares of Common Stock pursuant to the First Underwriting Agreement.

 

(ii)   Purchase Price.  The purchase price for the First Purchased Shares shall
be the First Purchase Price, which shall not be less than $300,000,000.

 

(iii)  Condition of Company’s Obligation to Purchase.  If the Selling
Stockholders do not sell at least 43,700,000 shares of Common Stock (which is
the minimum sale amount necessary to complete the First Offering) pursuant to
the First Underwriting Agreement on or prior to April 30, 2009, then
notwithstanding any Purchase Notice (as defined below) delivered pursuant to
Section 1.02(b) hereof, the Company shall have no obligation to purchase any
shares of Common Stock. The First Offering shall be deemed to commence upon the
filing of the Registration Statement.

 

2

--------------------------------------------------------------------------------


 

(b)           Second Offering.

 

(i)    Number of Shares.  The number of shares of Common Stock (rounded to the
nearest whole share) (the “Second Purchased Shares”) to be purchased by the
Company from the Selling Stockholders upon completion of the Second Offering,
including the closing of any over-allotment option pursuant to the Second
Underwriting Agreement (the “Second Offering Closing”), shall be equal to the
quotient obtained by dividing (x) the sum of (A) the Second Purchase Price (as
defined below), (B) if the Company did not purchase any shares of Common Stock
from the Selling Stockholders upon completion of the First Offering,
$40,000,000, and (C) $50,000 for each $1,000,000 by which (i) the lesser of the
Total Purchase Price (as defined below) or $500,000,000 exceeds (ii) the First
Purchase Price, by (y) the price per share at which the Second Underwriters
purchase the Second Underwritten Shares from the Selling Stockholders pursuant
to the Second Underwriting Agreement (including any discretionary fees or
discounts) (the “Second Price Per Share”).  The Company shall have the option to
designate a Second Purchase Price that would produce a Total Purchase Price in
excess of $500,000,000, provided that, if the Company did not purchase any
shares of Common Stock from the Selling Stockholders upon completion of the
First Offering, in no event shall the Company so designate a Second Purchase
Price in excess of $500,000,000 if the result would be that the Selling
Stockholders are unable to sell at least 43,700,000 shares of Common Stock
pursuant to the Second Underwriting Agreement.  If the First Purchase Price is
at least $300,000,000, the Company shall have no obligation to purchase any
Common Stock upon completion of the Second Offering.

 

(ii)   Purchase Price.  The purchase price for the Second Purchased Shares, if
any, shall equal the Second Purchase Price.  If no shares were purchased in
connection with the First Offering, then the Second Purchase Price shall be at
least $300,000,000.  If shares were purchased in connection with the First
Offering, the Company shall have no obligation to purchase any Common Stock upon
completion of the Second Offering.

 

(iii)  Condition of Company’s Obligation to Purchase.  If the Company did not
purchase any shares of Common Stock from the Selling Stockholders upon
completion of the First Offering, and if the Selling Stockholders do not sell at
least 43,700,000 shares of Common Stock (which is the minimum sale amount
necessary to complete the Second Offering if the First Offering was not
completed) pursuant to the Second Underwriting Agreement on or prior to April
30, 2009, then notwithstanding any Purchase Notice delivered pursuant to Section
1.02(b) hereof, the Company shall have no obligation to purchase any shares of
Common Stock.  The Second Offering shall be deemed to commence upon the Company
receiving from the Selling Stockholders written notice of the Selling
Stockholders’ intent to initiate the Second Offering.

 

3

--------------------------------------------------------------------------------


 

Section 1.02                                Notices.

 

(a)           Not later than 5:00 p.m. Eastern time on the second (2nd) business
day immediately prior to the proposed pricing date of the First Offering and the
Second Offering, if applicable, the Selling Stockholders shall deliver a notice
to the Company (A) setting forth the expected date of the pricing of such
offering, the expected range of the First Price Per Share or the Second Price
Per Share, as the case may be, and the expected range of the number of shares of
Common Stock to be sold in such offering and (B) offering to sell shares of
Common Stock owned by the Selling Stockholders in accordance with the terms and
conditions of this Agreement (the “Offering Notice”); provided, however, that if
following the delivery of an Offering Notice by the Selling Stockholders to the
Company, the proposed pricing date of such offering, if applicable, is delayed,
the Selling Stockholders shall deliver a new Offering Notice and any Purchase
Notice from the Company in response to all preceding Offering Notices for such
offering shall be void and of no effect.

 

(b)           Not later than 5:00 p.m. Eastern time on the business day prior to
the proposed pricing date of the First Offering and the Second Offering, if
applicable, as set forth in the Offering Notice, the Company shall deliver a
notice to the Selling Stockholders (the “Purchase Notice”) setting forth the
aggregate cash purchase price to be paid by the Company to the Selling
Stockholders for the shares of Common Stock purchased upon the First Offering
Closing (the “First Purchase Price”) or the Second Offering Closing (the “Second
Purchase Price,” if any, and, together with the First Purchase Price, the “Total
Purchase Price”), as applicable. Upon delivery by the Company to the Selling
Stockholders of the Purchase Notice designating the First Purchase Price or the
Second Purchase Price (if any), as the case may be, subject to the terms and
conditions of this Agreement, the Company shall be obligated to purchase, and
the Selling Stockholders shall be obligated to sell, the number of shares of
Common Stock determined as above at the First Purchase Price or the Second
Purchase Price (if any) on the related Closing (as defined below), all in
accordance with the terms and conditions of this Agreement.

 

Section 1.03                                Closing.

 

(a)           Each closing of the purchase and sale of shares of Common Stock
shall take place at 10:00 a.m. Eastern time at the offices of Skadden, Arps,
Slate, Meagher & Flom LLP, 333 West Wacker Drive, Chicago, IL 60606, on such
date as shall be determined by the Company, which date shall be within twenty
(20) days after the First Offering Closing or the Second Offering Closing, as
the case may be, or at such other place, time and date as the parties hereto
shall mutually agree upon (each such closing, a “Closing”).  The date on which
each Closing shall be held is referred to in this Agreement as a “Closing Date.”

 

4

--------------------------------------------------------------------------------


 

(b)           The Company shall give notice to the Selling Stockholders of each
Closing no later than two (2) business days prior to the applicable Closing
Date.

 

Section 1.04           Company Closing Deliveries.  At each Closing, the Company
shall deliver or cause to be delivered to the Selling Stockholders:

 

(a)           the First or Second Purchase Price, as applicable, by wire
transfer in immediately available funds to an account designated by the Selling
Stockholders; and

 

(b)           the certificate contemplated by Section 4.02(b).

 

Section 1.05           Selling Stockholders Closing Deliveries.  At each
Closing, the Selling Stockholders shall deliver or cause to be delivered to the
Company:

 

(a)           the applicable Repurchase Shares, either by (i) delivering stock
certificates representing the applicable Repurchase Shares, duly endorsed in
blank, or accompanied by stock powers duly endorsed in blank; (ii) transferring
the applicable Repurchase Shares to the Company pursuant to an executed letter
of direction delivered to the Company’s transfer agent prior to the Closing
Date; or (iii) any combination of (i) and (ii) above; and

 

(b)           the certificate contemplated by Section 4.01(b).

 

ARTICLE II


REPRESENTATIONS AND WARRANTIES OF the Selling StockholderS

 

Each Selling Stockholder jointly and severally represents and warrants to the
Company as follows:

 

Section 2.01           Organization and Good Standing.  Henkel KGaA is a
Kommanditgesellschaft auf Aktien validly existing under the laws of the Federal
Republic of Germany.  Henkel Corp. is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.  Each
Selling Stockholder has the full power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby, and has taken all necessary action to
authorize the execution, delivery and performance of this Agreement.

 

Section 2.02           Authorization.  This Agreement has been duly and validly
authorized, executed and delivered by each Selling Stockholder, and constitutes
a legal, valid and binding agreement of each Selling Stockholder, enforceable
against each Selling Stockholder in accordance with its terms, except to the
extent that (i) such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in

 

5

--------------------------------------------------------------------------------


 

effect affecting creditors’ rights generally and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
certain equitable defenses and to the discretion of the court before which any
proceedings therefor may be brought.

 

Section 2.03                                No Conflicts; Consents.

 

(a)           The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby will not conflict with, result in the
breach of any of the terms or conditions of, constitute a default under or
violate, accelerate or permit the acceleration of any other similar right of any
other party under, the charter, by-laws or similar document of each Selling
Stockholder, any law, rule or regulation, or any agreement, lease, mortgage,
note, bond, indenture, license or other document or undertaking, to which any
Selling Stockholder is a party or by which any Selling Stockholder or its
properties may be bound, nor will such execution, delivery and consummation
violate any order, writ, injunction or decree of any federal, state, local or
foreign court, administrative agency or governmental or regulatory authority or
body (each, an “Authority”) to which any Selling Stockholder or any of its
properties is subject, the effect of any of which, either individually or in the
aggregate, would prevent or materially delay the ability of any Selling
Stockholder to perform its obligations hereunder.

 

(b)           No consent, approval or authorization of or filing with any
Authority or other third party is required to be obtained or made by any Selling
Stockholder in connection with the execution and delivery of this Agreement and
the performance by any Selling Stockholder of its obligations hereunder, other
than any such consent, approval, authorization or filing that would not,
individually or in the aggregate, prevent or materially delay the ability of any
Selling Stockholder to perform its obligations hereunder.

 

Section 2.04           Title and Conveyance of Repurchase Shares.  Each Selling
Stockholder has good and valid title to the shares of Common Stock set forth
opposite its name in Exhibit A to this Agreement, free and clear of all liens,
security interests, encumbrances and claims of any kind and has the legal right
and power to enter into this Agreement and to sell, transfer and deliver the
Repurchase Shares; and upon sale and delivery of, and payment for, such
Repurchase Shares as provided herein at each Closing, each Selling Stockholder
will convey to the Company good and valid title to such Repurchase Shares being
sold by it free and clear of all liens, security interests, encumbrances and
claims of any kind.

 

ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Selling Stockholders as follows:

 

6

--------------------------------------------------------------------------------


 

Section 3.01           Organization and Good Standing.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware.  The Company has the full power and authority to
execute, deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby, and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement.

 

Section 3.02           Authorization.  This Agreement has been duly and validly
authorized, executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except to the extent that (i) such enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect affecting creditors’ rights generally
and (ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to certain equitable defenses and to the
discretion of the court before which any proceedings therefor may be brought.

 

Section 3.03           No Conflicts; Consents.

 

(a)           The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby will not conflict with, result in the
breach of any of the terms or conditions of, constitute a default under or
violate, accelerate or permit the acceleration of any other similar right of any
other party under, the Restated Certificate of Incorporation or By-Laws of the
Company, any law, rule or regulation or any agreement, lease, mortgage, note,
bond, indenture, license or other document or undertaking, to which the Company
is a party or by which the Company or its properties may be bound, nor will such
execution, delivery and consummation violate any order, writ, injunction or
decree of any Authority to which the Company or any of its properties is
subject, the effect of any of which, either individually or in the aggregate,
would prevent or materially delay the ability of the Company to perform its
obligations hereunder.

 

(b)           No consent, approval or authorization of or filing with any
governmental authority or other third party is required to be obtained or made
by the Company in connection with the execution and delivery of this Agreement,
and the performance by the Company of its obligations hereunder, other than any
such consent, approval, authorization or filing that would not, individually or
in the aggregate, prevent or materially delay the ability of the Company to
perform its obligations hereunder.

 

ARTICLE IV

 

CONDITIONS

 

Section 4.01           Conditions to Obligations of the Company.  The obligation
of the Company to effect the transactions contemplated hereby shall be subject
to the fulfillment, on or prior to each Closing, of each of the following
conditions (any of which may be waived by the Company in whole or part to the
extent permitted by applicable law):

 

7

--------------------------------------------------------------------------------


 

(a)           the representations and warranties of the Selling Stockholders set
forth in Article II hereof shall be true and correct in all material respects as
of the date of this Agreement and on and as of the Closing Date with the same
force and effect as if such representations and warranties had been made on and
as of the Closing Date;

 

(b)           the Selling Stockholders shall have performed in all material
respects all obligations required to be performed by them at or prior to
Closing, and the Company shall have received a certificate signed on behalf of
each Selling Stockholder by an executive officer of such Selling Stockholder
certifying the satisfaction of the conditions set forth in Sections 4.01(a) and
(b);

 

(c)           in the case of the First Offering, the First Offering Closing
shall have occurred;

 

(d)           if the Company did not purchase any shares of Common Stock from
the Selling Stockholders upon completion of the First Offering, then in the case
of the Second Offering, the Second Offering Closing shall have occurred; and

 

(e)           no temporary restraining order, preliminary or permanent
injunction or other judgment, decision or order issued by any governmental
authority of competent jurisdiction shall be in effect preventing the
consummation of the transactions contemplated hereby.

 

Section 4.02           Conditions to Obligations of the Selling Stockholders. 
The obligations of the Selling Stockholders to effect the transactions
contemplated hereby shall be subject to the fulfillment, on or prior to each
Closing, of each of the following conditions (any of which may be waived by the
Selling Stockholders in whole or part to the extent permitted by applicable
law):

 

(a)           the representations and warranties of the Company set forth in
Article III hereof shall be true and correct in all material respects as of the
date of this Agreement and on and as of the Closing Date with the same force and
effect as if such representations and warranties had been made on and as of the
Closing Date;

 

(b)           the Company shall have performed in all material respects all
obligations required to be performed by it at or prior to Closing, and each of
the Selling Stockholders shall have received a certificate signed on behalf of
the Company by an executive officer of the Company certifying the satisfaction
of the conditions set forth in Sections 4.02(a) and (b);

 

(c)           in the case of the First Offering, the First Offering Closing
shall have occurred;

 

8

--------------------------------------------------------------------------------


 

(d)           in the case of the Second Offering, the Second Offering Closing
shall have occurred; and

 

(e)           no temporary restraining order, preliminary or permanent
injunction or other judgment, decision or order issued by any governmental
authority of competent jurisdiction shall be in effect preventing the
consummation of the transactions contemplated hereby.

 

ARTICLE V

 

EXPENSES

 

Section 5.01           Expenses.  The Selling Stockholders shall pay (i) their
own expenses and costs in connection with this Agreement and the transactions
contemplated hereby, including, without limitation, all counsel fees and
transfer taxes and (ii) all out-of-pocket expenses incurred by the Company
related to the road shows for the Offerings, including the use of private
aircraft.  Except as set forth above, the Company shall pay its own expenses and
costs in connection with (i) this Agreement and the transactions contemplated
hereby, including all counsel fees and (ii) the Offerings (other than
underwriting discounts and commissions and brokerage commissions and fees, if
any, payable with respect to Common Stock sold by the Selling Stockholders and
fees and expenses of counsel and any accountants for the Selling Stockholders).

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.01           Termination.  This Agreement shall terminate upon the
earliest of (a) the date on which the Selling Stockholders no longer own any
shares of Common Stock, (b) the completion of the Company’s purchase obligation
in connection with the Second Offering Closing, if any, or (c) at 5:00 p.m.
Eastern time on the date that is eighteen (18) months after the date on which
the registration statement for the First Offering is declared effective or
otherwise becomes effective.

 

Section 6.02           Integration; Amendments; Waiver.  This Agreement and the
Amended Stockholders’ Agreement constitute the entire agreement, and supersedes
all prior agreements and understandings, whether oral or written, between the
parties hereto with respect to the subject matter hereof. Any term of this
Agreement may be amended or modified only by the written agreement of the
parties. No term or condition of this Agreement may be waived, except by a
writing executed by the party against whom enforcement of any such waiver is
being sought.  No waiver by either party hereto of any term or condition of this
Agreement shall operate as a waiver of such term or condition at any other time.

 

Section 6.03           Successors and Assigns.  The terms and provisions of this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and assigns.

 

9

--------------------------------------------------------------------------------


 

Section 6.04           Notices.  All notices and other communications under this
Agreement shall be in writing and shall be deemed given (i) when delivered
personally by hand (with written confirmation of receipt), (ii) when sent by
facsimile (with written confirmation of transmission), (iii) when sent by
electronic transmission (with confirmation of transmission) and (iv) one
(1) business day following the day sent by overnight courier (with written
confirmation of receipt), in each case at the following addresses and facsimile
numbers (or to such other address or facsimile number as a party may have
specified by notice given to the other party pursuant to this provision):

 

If to the Company, to:

 

 

 

Ecolab Inc.

Ecolab Center

370 Wabasha Street North

St. Paul, MN 55102

Facsimile: 651-293-2471

Attention: General Counsel

 

 

with a copy to:

 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

333 West Wacker Drive

Chicago, IL 60606

Facsimile: 312-407-0411

Attention: Charles W. Mulaney, Jr.

 

 

If to the Selling Stockholders:

 

 

 

Henkel AG & Co. KGaA

Henkelstrasse 67, Postfach 1100

D-4000 Dusseldorf 1, Germany

Facsimile: +49 211 7 98 24 63

Attention: General Counsel

 

 

with a copy to:

 

 

 

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Facsimile: 212-225-3999

Attention: William A. Groll

 

Section 6.05           Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to its conflicts of law doctrine.

 

Section 6.06           Jurisdiction and Venue.  Each of the Company and the
Selling Stockholders hereby agrees that any proceeding relating to this
Agreement shall be brought in the state of Delaware.  Each of the Company and
the Selling Stockholders hereby consents to

 

10

--------------------------------------------------------------------------------


 

personal jurisdiction in any such action brought in any such Delaware court,
consents to service of process by registered mail made upon such party and such
party’s agent and waives any objection to venue in any such Delaware court or to
any claim that any such Delaware court is an inconvenient forum.

 

Section 6.07           Severability.  If any provision of this Agreement or the
application of any such provision to any person or circumstances shall be held
invalid by a court of competent jurisdiction, the remainder of this Agreement,
including the remainder of the provision held invalid, or the application of
such provision to persons or circumstances other than those as to which it is
held invalid, shall not be affected thereby.

 

Section 6.08           Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument.  Facsimile
signatures shall constitute original signatures.

 

Section 6.09           Headings.  All section headings herein are for
convenience of reference only and are not part of this Agreement, and no
construction or inference shall be derived therefrom.

 

Section 6.10           Remedies.  The Company and the Selling Stockholders shall
be entitled to enforce their rights under this Agreement specifically, to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights existing in their favor. The parties hereto agree
and acknowledge that money damages would not be an adequate remedy for any
breach of the provisions of this Agreement and that the Company and the Selling
Stockholders, in their sole discretion, may apply to any court of law or equity
of competent jurisdiction for specific performance and/or injunctive relief
(without posting a bond or other security) in order to enforce or prevent any
violation of the provisions of this Agreement.

 

Section 6.11           Effect of Termination.  A termination as provided in
Section 6.01 shall not release any party hereto from liability for a willful
breach of this Agreement.

 

Section 6.12           Public Announcements.  The Company and the Selling
Stockholders agree that any press release or public commentary regarding this
Agreement, the Amendment or the transactions contemplated hereby or thereby
shall be mutually agreed upon, except as may be required by applicable law, any
Authority or the rules of a stock exchange or trading market.

 

Section 6.13           Survival.  All representations, warranties and covenants
shall survive each Closing.

 

[signatures appear on following page]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

 

 

ECOLAB INC.

 

 

 

 

 

 

 

 

By:

/s/ Steven L. Fritze

 

 

Name: Steven L. Fritze

 

 

Its: Chief Financial Officer

 

 

 

 

 

 

 

 

HENKEL AG & CO. KGAA

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Gerd Kühn

 

 

Name: Thomas Gerd Kühn

 

 

Its: General Counsel

 

 

 

 

 

 

 

 

 

By:

/s/ Heinz Nicolas

 

 

Name: Heinz Nicolas

 

 

Its: Senior Corporate Counsel

 

 

 

 

 

 

 

 

HENKEL CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Paul R. Berry

 

 

Name: Paul R. Berry

 

 

Its: Chief Legal Officer

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Selling Stockholder

 

Shares of Common Stock

Henkel AG & Co. KGaA

 

43,738,036

Henkel Corporation

 

28,954,516

 

--------------------------------------------------------------------------------